Citation Nr: 0027314	
Decision Date: 10/15/00    Archive Date: 10/19/00

DOCKET NO.  99-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Initial assignment of evaluation cluster headaches, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1984.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran has since filed notices of disagreement with 
rating decisions denying service connection for gout, an eye 
condition, stomach problems, bilateral hearing loss, and 
tinnitus.  The RO has issued statements of the case, but it 
has not received substantive appeals for any of these issues.  
As such, these issues are not before the Board at this time.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has headaches in episodes every two or three 
years; during these periods, he experiences headaches two or 
three times a day for as long as six weeks.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial evaluation of 10 percent, 
and no more, for cluster headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that he has migraine headaches with 
frequent prostrating attacks that occur on an average of at 
least once a month over the last several months.  He contends 
that the attacks are productive of severe economic 
inadaptability, and reports that they occur in clusters that 
can last six weeks long.

Initially, the Board finds that the veteran's claim is well 
grounded.  The United States Court of Appeals for Veterans 
Claims has held that an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  In this veteran's case, service connection 
was granted by a March 1999 rating decision, and in May 1999 
the veteran entered notice of disagreement with the 
noncompensable (zero percent) evaluation initially assigned.  
See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Further, the Board is satisfied that the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal and that no further assistance to the veteran is 
necessary pursuant to 38 U.S.C.A. § 5107.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Because this is 
an appeal from the assignment of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson, 
12 Vet. App. at 125.

Service connection for the veteran's migraine headaches was 
established by a March 1999 rating decision, which also 
assigned an initial noncompensable evaluation under 
Diagnostic Code 8100.  Diagnostic Code 8100 provides a zero 
percent evaluation for migraine headaches with less frequent 
attacks than a 10 percent evaluation.  A 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation, the 
maximum allowable, is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a.

The veteran had frontal headaches in December 1989, and he 
denied feeling pressure behind his eyes.  Medicine was 
ineffective at alleviating the headaches, which lasted up to 
two hours.  Headaches were next recorded in March 1993.  The 
veteran reported a history of having them for a month, and 
the examiner diagnosed probable acute migraine headaches.  In 
March 1997, the diagnosis was probable true migraine versus 
cluster headaches.  The veteran had sinus headaches in July 
1998, according to a VA treatment record.  

At a VA examination in October 1998, the veteran indicated 
that he had flurries of cluster headaches about every two or 
three years over a six week period, usually in the winter 
months.  He said that these headaches would occur about two 
or three times per day for the six week period.  The 
headaches would last from between 30 minutes to two hours.  
He indicated that there was severe pain in his right temple 
associated with the headaches, and there was photophobia and 
phonophobia.  The veteran alleviated the headaches by lying 
down in a dark room.  He had recently gone to the hospital, 
where a brain scan was performed.  The scan was normal, and 
the veteran was given some medication.  The examiner 
diagnosed cluster headaches.

This evidence shows that the veteran's headaches vary greatly 
in frequency.  In a six week period, if the headaches occur 
twice or three times per day, it appears that he can have up 
to 90 headaches in any given period, though very few are 
reported to have been prostrating.  However, the veteran 
stated at the October 1998 VA examination that the periods of 
headaches are separated by sometimes more than a year.  The 
Board has considered the use of "staged ratings" because 
the veteran appealed the initial determination made regarding 
his headaches.  See Fenderson at 126.  However, because there 
is insufficient evidence regarding the frequency of headaches 
in any given period when considering the VA treatment records 
available, the Board concludes that staged ratings are not 
for application in this case.  Moreover, the rating criteria 
specifically contemplates the recurrence of prostrating 
migraine with intermittent absence of headaches, so that a 
staged rating in this case would not only be impracticable 
but would be inconsistent with the criteria of Diagnostic 
Code 8100. 

Rather, the Board will apply the benefit-of-the-doubt rule 
and award the next higher rating, a compensable evaluation of 
10 percent.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).  While it is difficult to 
determine the frequency of headaches from the available 
treatment records, the evidence shows that at times the 
veteran has what is analogous to prostrating attacks, that 
is, he has headaches that meet the criteria regarding 
severity to warrant a compensable evaluation.  With regard to 
frequency, the Board notes that the veteran's headaches occur 
only every two to three years.  However, while the recurrence 
of the veteran's headaches, diagnosed as probable migraine 
rather than cluster type headaches, do not occur regularly 
about every two months, the evidence demonstrates that, when 
they occur, they occur for periods of up to six weeks.  As 
stated earlier, the higher evaluation will be assigned for 
headaches if the disability picture more nearly approximates 
the criteria required for that rating.  Using the reasonable 
doubt doctrine, the Board concludes that a 10 percent 
evaluation is warranted by the present disability picture 
presented by the evidence of record.

The Board finds that a higher evaluation is not warranted by 
the disability picture presented in the case now before the 
Board.  Although the veteran indicated that at times his 
headaches occur frequently, VA outpatient treatment records 
are significant for extended periods of time where there are 
no complaints of headaches.  The record shows that the 
veteran was treated for headaches in December 1989, and then 
there is no further record of treatment until March 1993.  
The record does not contain any indication that the veteran 
was experiencing headaches frequently between March 1993 and 
March 1997.  

Further, while the veteran reported headaches which occurred 
twice or three times per day during the infrequent periods 
every two or three years when they recur, there is scant 
reference to support a finding that the headaches were 
analogous to prostrating attacks.  Only in their frequency 
(twice or three times per day, perhaps up to 90 headaches in 
any given period) can the veteran's reported headaches be 
analogized to prostrating attacks.  In this regard, the Board 
notes that the veteran's reports of prostrating attacks first 
occur at the October 1998 VA compensation examination 
following his claim for compensation, but are not found in 
the outpatient treatment records, which reflect reports of 
"throbbing" or "sinus" headaches.  The Board finds more 
highly probative the veteran's statements made for treatment 
purposes and not for compensation purposes.  

Although the veteran reported that he had severe headaches in 
clusters, there is insufficient clinical evidence to warrant 
a rating in excess of the 10 percent assigned for cluster 
headaches.  The Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
any period during the pendency of the claim, as such a 
finding is not warranted by the clinical evidence of record, 
including evidence of headaches reported by the veteran.  38 
U.S.C.A. § 5107(b).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an initial evaluation of 10 
percent, and no more, for cluster headaches is granted.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

